DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
This office action is responsive to the amendment filed on June 30, 2021.  As directed by the amendment: claims 1 and 14 have been amended, claims 9-10 have been cancelled, and no claims have been added.  Thus, claims 1-8 and 11-16 are presently pending in this application.  
Response to Arguments
Applicant’s arguments, see Remarks, filed June 30, 2021, with respect to newly amended independent claims 1 and 14 have been fully considered and are persuasive.  The rejections of newly amended independent claims 1 and 14 and claims depending therefrom has been withdrawn. 
Allowable Subject Matter
Claims 1-8 and 11-16 are allowed.
Reasons for Allowance
The following is an Examiner's statement of reasons for allowance: the claims in this application are allowed because the prior art of record fails to disclose either singularly or in combination the claimed eye surgery system. 
The closest prior art is Angelini et al. (Angelini), US 2003/0108429 A1.
Regarding claims 1 and 14, Angelini fails to teach among all the limitations or render obvious an eye surgery system as claimed, which includes a fluid detection 
Meijer, US 4,920,336, teaches a fluid detection system wherein the first wall and the second wall are non-parallel and non-perpendicular to each other, see Figs. 3-4 wherein the container may by be bisected, having two walls.  However, one of ordinary skill in the art would not be motivated to modify the holding tanks of the cited prior art that are used for aspiration during ophthalmic surgery with Meijer because Meijer is non-analogous art, teaching fluid reservoirs used to progressively administer solutions to hospital patients.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A DOUBRAVA whose telephone number is (408)918-7561. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.A.D./Examiner, Art Unit 3783                                                                                                                                                                                                        
/SCOTT J MEDWAY/Primary Examiner, Art Unit 3783